                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CR-206–MOC-DSC

UNITED STATES OF AMERICA

              v.

(1) PIERRE YVELT ALMONOR
(3) UGO ERNEST UZOMBA

                       ORDER TO PARTIALLY UNSEAL THE CASE

         The United States has moved to partially this case as to defendants (1) PIERRE YVELT

ALMONOR and (3) UGO ERNEST UZOMBA. For the reasons stated in the Motion, the

Motion is hereby GRANTED.

         IT IS THEREFORE ORDERED that this case is partially unsealed as to (1) PIERRE

YVELT ALMONOR and (3) UGO ERNEST UZOMBA.

         IT IS FURTHER ORDERED that this case is otherwise sealed until further order of this

Court.

         SO ORDERED.

                                   Signed: January 8, 2020
